            Case 1:18-cv-01771-TSC Document 31 Filed 07/01/20 Page 1 of 8




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                            )
CAMPAIGN LEGAL CENTER,                      )
                                            )
       Plaintiff,                           )
                                            )
       v.                                   )      Civil No. 18-1771 (TSC)
                                            )
U.S. DEPARTMENT OF JUSTICE,                 )
                                            )
       Defendant.                           )
                                            )

                                 JOINT STATUS REPORT

       Pursuant to the Court’s June 1, 2020, Order, ECF No. 30, Plaintiff Campaign Legal

Center (“CLC”) and Defendant United States Department of Justice (“DOJ”) hereby submit this

Joint Status Report in this Freedom of Information Act (“FOIA”) case.

                                         Background

       On February 1, 2018, CLC submitted a FOIA request to three DOJ components: the Civil

Rights Division (“CRT”), the Justice Management Division (“JMD”), and the Office of the

Attorney General seeking “all records pertaining to Arthur Gary’s December 12, 2017 request to

the Census Bureau to add a Citizenship question to the 2020 Census Questionnaire.” ECF 29 at

4; ECF 31 at 4. CLC asked DOJ to search for “[a]ny documents to, from or mentioning Dr. Ron

Jarmin or Dr. Enrique Lamas” and to search for documents containing any of the following eight

search terms: “2020 Census”, “long form”, “citizenship question”, “question regarding

citizenship”, “ACS”, “American Community Survey”, “citizen voting age population”, and

“CVAP.” Id. CLC filed case 18-cv-1771 on July 30, 2018.

       On June 1, 2020, the Court partly granted and partly denied each party’s cross-motion for

summary judgment. ECF Nos. 29, 30. The Court, among other things, (1) concluded that the
            Case 1:18-cv-01771-TSC Document 31 Filed 07/01/20 Page 2 of 8




search conducted by the CRT was inadequate; (2) found that CRT improperly withheld material

under the presidential communications privilege; (3) held that Defendant improperly relied on

the deliberative process privilege to withhold drafts and emails related to the Gary Letter; (4)

directed Defendant to determine whether the deliberative process privilege applies to a DOJ-

White House email thread; (5) found that the Office of Information Policy (“OIP”) improperly

relied on the attorney work product privilege to withhold draft interrogatory responses; (6)

directed Defendant to provide a further declaration as to whether the deliberative process

privilege applied to the draft interrogatory responses; (7) held that it lacked sufficient

information to determine whether the deliberative process privilege applies to other withholdings

by OIP; and (8) directed JMD to provide an additional declaration to support its reliance on the

deliberative process privilege regarding a “draft response” and the “Robinson-Gary Email.”

ECF No. 29. The Court further ordered the parties to meet and confer and file a joint proposal

for moving forward with this case by July 1, 2020. ECF No. 30.

               Defendant’s Position Regarding Status and Further Proceedings

       1.       Civil Rights Division’s Supplemental Search. CRT intends to perform a

supplemental search of agency records using the following search terms: Jarmin; Lamas; “2020

census” AND citizenship; “2020 census” AND longform; “2020 census” AND “citizen voting

age population;” ACS AND “2020 census;” and “American community survey” AND “2020

census.” CRT will conduct its supplemental searches with these search terms for custodians

John Gore, (former) Acting Assistant Attorney General, Chris Herren, Voting Section Chief,

Bethany Pickett, (former) Senior Counsel in the Office of the Assistant Attorney General

(OAAG), and Ben Aguinage, (former) OAAG Chief of Staff, in CRT’s census collection

database. This database contains hardcopy and electronic documents of over 28,000 documents




                                                  2
            Case 1:18-cv-01771-TSC Document 31 Filed 07/01/20 Page 3 of 8




collected to respond to a Rule 45 subpoena, census litigation relating to the addition of the

citizenship question to the 2020 census, and the Arthur Gary letter, and FOIA requests regarding

the 2020 Census litigation. Records were collected for the date range of January 20, 2017,

through August 2, 2018.

       Defendant anticipates setting up an appropriate search environment, running the agreed-

upon searches, and performing initial scoping to remove duplicate records, non-responsive news

clips, and non-responsive court pleadings. The agency expects that it will complete the search

on or before August 31, 2020, and may need to confer with Plaintiff about narrowing in light of

the remaining volume of potentially responsive records. Defendant proposes to meet and confer

with Plaintiff regarding a processing and production schedule within two weeks thereafter.

       In response to Plaintiff’s complaints about the scope and timing of the supplemental

search, CRT notes that some of Plaintiff’s suggested search terms are quite broad and used in

multiple contexts within the division in addition to voting matters. For example, a search for the

word “citizenship” resulted in about 8,500 hits, a search for “citizenship AND census” resulted

in about 6,000 hits, and a search for “citizenship AND 2020 census” resulted in about 2,000 hits.

Obviously, if the search is not limited in this fashion, it will take much longer to review the

broader search results. CRT believes that its proposed supplemental search is directed to

identifying the records sought in Plaintiff’s request and allowing the agency to complete its

response within a reasonable amount of time.

       2.       Drafts of the Gary Letter. Defendant is reviewing the Court’s ruling that the

deliberative process privilege does not apply to the drafts and email correspondence relating to a

December 12, 2017, letter from Arthur Gary to Dr. Ron Jarmin. Defendant is considering

whether to appeal the Court’s ruling to the D.C. Circuit and will make a decision on or before




                                                  3
            Case 1:18-cv-01771-TSC Document 31 Filed 07/01/20 Page 4 of 8




July 31, 2020. See Fed. R. App. P. 4(a)(1)(B)(ii). Should Defendant decide not to appeal the

Court’s ruling, Defendant proposes to produce these records on or before August 31, 2020.

       3.       Presidential Communications Privilege. Defendant is reviewing the Court’s

ruling that the presidential communications privilege does not apply to 23 pages of email

correspondence between DOJ attorneys and White House staff. Defendant is considering

whether to appeal the Court’s ruling to the D.C. Circuit and will make a decision on or before

July 31, 2020. See Fed. R. App. P. 4(a)(1)(B)(ii).

       Should Defendant decide to not appeal the Court’s ruling, reprocessing of these records

will require consultation with several other offices that have equities in them, pursuant to

Department regulations. See 28 C.F.R §16.4(d). Accordingly, Defendant will be unable to

complete this required consultation process by August 14, 2020, as Plaintiff proposes, in part due

to the continued effects the current pandemic is having on government operations. Defendant

anticipates that it would be able to complete reprocessing of these records by September 30,

2020. Additionally, as the Parties both contemplate renewed motions for summary judgment,

Defendant believes that it is premature to prepare a Vaughn Index specific to these records

before the Court has set a briefing schedule.

       4.       Deliberative Process Privilege. Defendant intends to review the applicability of

the deliberative process to the DOJ-White House email thread, the draft interrogatory responses,

the “draft response,” the “Robinson-Gary Email,” and the other withholdings that the Court

concluded were not sufficiently justified. At this time, Defendant anticipates that it will file a

renewed motion for summary judgment at the appropriate time to address the withholdings that it

determines are exempt under FOIA Exemption 5 and the deliberative process privilege.




                                                  4
            Case 1:18-cv-01771-TSC Document 31 Filed 07/01/20 Page 5 of 8




       5.       Further Proceedings. Defendant proposes that CRT complete its search on or

before August 31, 2020, and confer with Plaintiff within two weeks thereafter regarding a

processing and production schedule. Once that production is complete, the parties shall submit a

Joint Proposed Briefing Schedule for renewed cross-motions for summary judgment to address

any remaining issues. In the meantime, Defendant proposes that the parties file a further Joint

Status Report on August 1, 2020, apprising the Court of the status of the above items and

including a joint proposal on further proceedings.

       A proposed order by DOJ is attached as Exhibit A.

                Plaintiff’s Position Regarding Status and Further Proceedings

       1.       Civil Rights Division’s Supplemental Search. Defendant’s proposed search terms

reflect a blatant attempt to circumvent this Court’s ruling. This Court ruled that DOJ’s use of a

single search term, “census”, was “inadequate” and “not ‘reasonably calculated to uncover all

relevant documents.” ECF 29 at 10; ECF 31 at 9. Nevertheless, Defendant has now proposed to

move forward with an even more restrictive search. Defendant’s proposal would replace

“census” with “2020 census.” Then, adding insult to injury, Defendant is proposing to only run

Plaintiff’s proposed search terms in conjunction with the term “2020 census” rather than

independently (with two minor exceptions). In other words, documents will only hit on

Defendant’s search terms if they contain both the single term “2020 census” and one of CLC’s

other search terms. Defendant’s proposal is patently unreasonable and inconsistent with the

Court’s summary judgment rulings.

       Plaintiff proposes that Defendant run CLC’s proposed search terms, and that it be

required to report its results (after removing duplicate records, non-responsive news clips, and




                                                 5
            Case 1:18-cv-01771-TSC Document 31 Filed 07/01/20 Page 6 of 8




non-responsive court pleadings) on or before July 27, 2020, with a meet-and-confer to address

the production schedule to occur within one week thereafter.

       CLC submitted its original FOIA request almost two and a half years ago and filed case

18-cv-1771 almost two years ago on July 30, 2018. A reasonable search by the Civil Rights

Division for responsive document is thus long overdue. Moreover, this FOIA request concerns

an issue of significant public interest concerning the Administration’s decision-making process

relating to the census, a time-sensitive subject given the upcoming election. Therefore, CLC

should not be forced to accept further undue delay in DOJ’s compliance with the Court’s rulings.

       2.       Drafts of the Gary Letter. Plaintiff recognizes that Defendant is considering

whether to appeal the Court’s ruling with respect to this category of documents to the D.C.

Circuit and will make a decision on or before July 31, 2020. See Fed. R. App. P. 4(a)(1)(B)(ii).

Accordingly, Plaintiff proposes, that absent an appeal, this Court issue a deadline for

Defendant’s production of these documents by August 14, 2020.

       3.       Presidential Communications Privilege. Plaintiff recognizes that Defendant is

considering whether to appeal the Court’s ruling with respect to this category of documents to

the D.C. Circuit and will make a decision on or before July 31, 2020. See Fed. R. App. P.

4(a)(1)(B)(ii). Accordingly, Plaintiff proposes, that absent an appeal, this Court issue a deadline

for Defendant’s production of DOJ-White House communications not covered by the

deliberative process privilege by August 14, 2020 and the production of a Vaughn Index with

respect to DOJ-White House communications that DOJ contends are covered by the deliberative

process privilege by August 14, 2020.

       4.       Deliberative Process Privilege. In order to avoid piecemeal litigation, Plaintiff

intends to wait until Defendant completes its supplemental search for responsive documents to




                                                  6
             Case 1:18-cv-01771-TSC Document 31 Filed 07/01/20 Page 7 of 8




propose a deadline for Defendant to supplement its support for its claim that the deliberative

process privilege applies to the draft interrogatory responses, the “draft response,” the

“Robinson-Gary Email,” and the other withholdings that the Court concluded were not

sufficiently justified.

        5.       Further Proceedings. Plaintiff proposes that CRT complete its search on or before

July 27, 2020, and confer with Plaintiff within one week thereafter regarding a production

schedule. Once that production is complete, the parties shall submit a Joint Proposed Briefing

Schedule for renewed cross-motions for summary judgment to address any remaining issues. In

the meantime, Plaintiff agrees with Defendant that the parties file a further Joint Status Report on

August 1, 2020, apprising the Court of the status of the above items and including a joint

proposal on further proceedings.

        A proposed order by CLC is attached as Exhibit B.



Dated: July 1, 2020                           Respectfully submitted,

                                              __/s/ Adam Miller__________________
                                              BUCKLEY LLP
                                              Adam Miller (DC Bar # 496339)
                                              Nadav Ariel (DC Bar # 1023141)
                                              1250 24th Street NW, Suite 700
                                              Washington, DC 20037
                                              202-349-7958
                                              amiller@buckleyfirm.com

                                              CAMPAIGN LEGAL CENTER
                                              Danielle M. Lang (DC Bar # 1500218)
                                              1411 K Street NW, Suite 1400
                                              Washington, DC 20005
                                              202-736-2200
                                              dlang@campaignlegalcenter.org

                                              Counsel for Plaintiff




                                                 7
Case 1:18-cv-01771-TSC Document 31 Filed 07/01/20 Page 8 of 8




                           MICHAEL R. SHERWIN
                           Acting United States Attorney

                           DANIEL F. VAN HORN, D.C. BAR #924092
                           Chief, Civil Division

                           By:     /s/ Paul Cirino
                           PAUL CIRINO
                           Assistant United States Attorney
                           Civil Division
                           U.S. Attorney’s Office for the District of Columbia
                           555 Fourth Street, N.W.
                           Washington, D.C. 20530
                           Phone: (202) 252-2529
                           Fax: (202) 252-2599
                           paul.cirino@usdoj.gov

                           Counsel for Defendant




                              8
